Citation Nr: 9916607	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for schizophrenia.  




ATTORNEY FOR THE BOARD

J. R. Moore  



INTRODUCTION

The veteran had active military service from December 1968 to 
June 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 rating decision of the RO.  

The Board notes this case was previously before the Board in 
February 1998.  At that time, it was characterized as one of 
new and material evidence for an "acquired psychiatric 
disorder, to include schizophrenia and PTSD."  At that time 
the Board reopened the veteran's claim and remanded it for 
evidentiary development.  

Based on the report of VA examinations administered in April 
1998 and June 1998 the RO granted service connection for 
PTSD, but the claim of service connection for schizophrenia 
remained denied.  



FINDINGS OF FACT

1.  The veteran's claim has been adequately developed in that 
all available evidence has been associated with the veteran's 
claims folder.  

2.  The RO properly performed the actions required by the 
Board's February 1998 remand.  

3.  The veteran's service medical records contain no evidence 
of treatment for schizophrenia.  

4.  The record contains medical records showing treatment for 
schizophrenia beginning several years after service.  

5.  The veteran's currently demonstrated schizophrenia is not 
shown to have been clinically manifested in service or for 
several years thereafter.  




CONCLUSION OF LAW

The veteran's current schizophrenia is not due disease or 
injury which was incurred in or aggravated by his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

A pre-existing injury or disease will be considered 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 1999);  38 C.F.R. § 3.306(a) (1998).  Temporary 
or intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

In the case at hand, the veteran's service medical records 
contain one treatment record, dated in June 1969, in which 
the veteran was diagnosed with "probable anxiety reaction" 
after he complained of blackouts.  The records do not contain 
a diagnosis of schizophrenia, however.  Further, the report 
of the veteran's May 1970 separation examination is silent as 
to a finding of any psychiatric condition.  

Post-service, the earliest treatment reports available are 
dated in September and October 1972.  These reports, from the 
General Hospital of Saranac Lake, show treatment for back 
pain.  When a source of that pain was not found, the veteran 
was eventually diagnosed with "Anxiety neurosis with 
somatization."  However, the treatment reports contain no 
reference to schizophrenia.  

An "Initial Contact" signed by J. T. Spare, M.D., and dated 
in March 1976 shows a diagnosis of "Schizophrenia, latent 
type (pseudoneurotic schizophrenia)."  Although this record 
notes the veteran's service in the Republic of Vietnam, it 
does not link that schizophrenia to the veteran's service.  

A letter dated in June 1977 from Daryl H. Yoder, M.D., also 
fails to link the veteran's schizophrenia to service, stating 
the following:

"I can make no speculation as to the 
cause of [the veteran's] emotional 
problem, I can only state that [the 
veteran] is significantly bothered by his 
emotional distress."

A letter from Laura C. Hohnecker, M.A., dated in June 1977, 
notes that she has seen the veteran nine times and then 
states the following:

Diagnostically, my impression of [the 
veteran] is that of process schizophrenia 
of the paranoid type.  Despite [the 
veteran's] insistence that his Viet Nam 
experiences "caused" his psychiatric 
disability, I feel that [the veteran] has 
always been somewhat impaired and 
subsequent trauma has merely worsened 
and/or "justified" his condition.

The report of a VA examination administered in March 1978 
shows a diagnosis of "chronic anxiety reaction" and also 
states "I do not believe that [the veteran's] experience in 
Viet Nam is crucial and I think he is wanting to emphasize 
this in an effort to seek compensation."

The report of a VA examination administered in August 1983 
shows diagnoses of "atypical anxiety disorder" and 
"borderline personality disorder" and refers to the 
veteran's service but does not contain any indication of a 
causal link between them.

The report of a VA examination administered in June 1987 
shows a diagnosis of "schizophrenia disorder, chronic 
undifferentiated type, severe."  The report refers to 
nightmares the veteran claimed regarding his service in the 
Republic of Vietnam, but does not attribute the veteran's 
schizophrenia to his service.  The veteran's family history 
was noted to be significant in that the veteran's grandfather 
had apparently received a frontal lobotomy.  

A medical report dated in May 1991 from Leo E. Kirvin, Jr., 
M.D., Director of Forensic Services for the Southwestern 
Virginia Mental Health Institute states the following:

The past record indicates that [the 
veteran] has received a number of 
different diagnoses depending on his 
therapist.  This problem is not unusual 
in view of the multiple emotional 
problems [the veteran] has had and the 
diagnosis which may have been made 
depending on the state of exacerbation of 
his illness and primary symptoms noted on 
a mental status.  

I have previously described the 
persistent symptoms which [the veteran] 
has had over the years as a result of his 
post-traumatic stress disorder.  He has 
difficulty sleeping.  He is often 
irritable and has outbursts of anger for 
which he is very apologetic following 
such outbursts.  His concentration 
remains very poor and at times he is 
superficial in his associations and 
interactions with others.  He is 
suspicious and guarded and at times gives 
a startle response to a relatively minor 
and non-threatening question.  

I feel that [the veteran's] post-
traumatic stress disorder developed 
following his service in Vietnam and the 
very serious combat experiences which he 
had at that time.  The syndrome has 
continued to manifest itself clinically 
along with other emotional problems over 
a period of time.  

In my opinion, [the veteran] suffers from 
a Paranoid Schizophrenia Reaction as well 
as a post-traumatic stress disorder.  I 
feel these symptoms are clearly 
documented.  

This letter is important because, while it specifically 
attributes the veteran's service-connected PTSD to service, 
it also states that the veteran suffers from schizophrenia 
and makes no attempt to link that condition to the veteran's 
service.  

A letter from a VA physician received in October 1991 shows 
similar findings.  In this letter, the veteran's PTSD was 
specifically referred to as due to service, but no such 
reference is made for the veteran's separate diagnosis of 
schizophrenia.  As with the May 1991 letter, the two 
conditions are treated as separate conditions with completely 
separate etiologies.

The report of a VA examination administered in February 1992 
echoes the findings noted in these two letters, as it shows 
separate diagnoses of PTSD and schizophrenia and contains no 
opinion linking the veteran's schizophrenia to service.

The most recent and relevant evidence of record are the 
reports of VA examinations administered in April 1998 and 
June 1998 pursuant to the Board's February 1998 remand.  In 
these examinations the examining physicians were requested to 
specifically provide opinions as to the probability that the 
veteran suffered from schizophrenia due to service.

In the report of the veteran's April 1998 examination, the 
examining physician stated the following:

It is obvious that [the veteran] does 
have schizophrenia which has been 
documented throughout the years both from 
the viewpoint of being called paranoid 
schizophrenia as well as schizophrenia-
affective.  It would appear that there is 
an extreme presence of emotional 
depression and anxiety which would not be 
in keeping so much with a schizophrenia 
diagnosis as opposed to the sequale of 
his combat experiences in Vietnam and 
coupled with the other symptoms which I 
have enumerated would make it a 
probability in addition to having an Axis 
I diagnosis of schizophrenia that post-
traumatic stress disorder, delayed type, 
would also be an appropriate diagnosis.  

As with the previous examination reports and medical opinions 
of record, this examination report clearly delineates between 
the veteran's symptoms which are caused by his service-
connected PTSD and his schizophrenia.  Nowhere does the 
report link the veteran's schizophrenia to his service.  

The report of the veteran's June 1998 VA examination is even 
more specific in stating the etiology of the veteran's 
schizophrenia.  In this report, the examining physician 
stated the following:

There does appear to be a causal 
relationship from these symptoms of post-
traumatic stress based on his experiences 
in Vietnam.  And then there is a question 
asking whether the schizophrenia is due 
to his combat, and it has not been in any 
of the literature that schizophrenia is 
in some way induced directly by any one 
or group of experiences;  however, it is 
a biological illness that [the veteran] 
does have some family history of 
significant mental illness with a 
paternal grandfather suffering from a 
similar disease, undergoing lobotomy in 
the 1950s.  There does appear to be a 
great deal of literature that endorses 
stressors that may bring out the 
biological disposition for schizophrenia 
or other major mental disorders, but do 
not have enough evidence to state that 
any of [the veteran's] activity in the 
military directly brought about his 
schizophrenia; however, between his war-
related experience, readjustment to 
society, and his activation of post-
traumatic stress disorder symptoms, this 
may have in some way weakened his 
resistance to his biological loading for 
schizophrenia.  Again, do not see that 
the schizophrenia is necessarily combat 
or military related, but would advocate 
for a diagnosis of post-traumatic stress 
disorder due to his experiences in the 
Marines in Vietnam.  (Italics added).  

This examination report shows careful medical consideration 
of the question of the causation of the veteran's 
schizophrenia.  It even goes so far as to question the 
possibility that the veteran's service aggravated his 
schizophrenia or enabled it to progress.  In the end, 
however, the conclusion of the examining physician is the 
same as that echoed throughout the veteran's claims folder:  
the veteran suffers from schizophrenia and, separately, 
suffers from PTSD due to service.  

Since service connection has already been granted for PTSD, 
that issue is not currently before the Board.  Likewise, the 
rating assigned for PTSD versus that assigned for 
schizophrenia is also not at issue in this case.  The only 
issue before the Board is whether the veteran's schizophrenia 
is due to his military service.  In answering this question, 
the Board must rely on the great weight of medical evidence 
of record which differentiates between service-caused post-
traumatic stress disorder and schizophrenia.  

Since the preponderance of the evidence of record is against 
the veteran's claim that his schizophrenia was caused by 
service, the Board must find that service connection is not 
warranted for the veteran's schizophrenia;  the veteran's 
claim is therefore denied.  



ORDER

Service connection for schizophrenia is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

